137 U.S. 63 (1890)
IN RE HUNTINGTON, Petitioner.
Not numbered.
Supreme Court of United States.
Submitted October 27, 1890.
Decided November 3, 1890.
ORIGINAL.
*64 Mr. Backus W. Huntington for the petitioner.
PER CURIAM:
Petitioner alleges that he is detained by the United States marshal for the Southern District of New York, by virtue of an order purporting to be an order of the Circuit Court of the United States for the District of Colorado. The motion for leave to file a petition for the writ of habeas corpus is denied upon the authority of Ex parte Mirzan, 119 U.S. 584, and cases cited.
Denied.